Citation Nr: 0626015	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung scarring due 
to asbestos exposure.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for trench mouth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the benefits sought on appeal.  
The Board first considered this appeal in December 2005 and 
remanded the matter to schedule the veteran for a personal 
hearing before the Board.  The veteran appeared and gave 
testimony before the Board in May 2006 and a transcript of 
that hearing is associated with the claims folder.

The issues of entitlement to service connection for lung 
scarring and for a back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for a 
back disorder and for trench mouth in an April 1976 rating 
decision.  The veteran was notified of the decision and of 
his appellate rights, but did not appeal the denial.

3.  Evidence received since the April 1976 rating decision 
denying service connection for a back disorder and trench 
mouth relates to unestablished facts necessary to 
substantiate the claims.  

4.  The veteran does not have a current disability due to a 
gum disease or dental problem treated during service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a back disorder and trench mouth is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  The claims of entitlement to service connection for a 
back disorder and trench mouth are reopened.  38 U.S.C.A. 
§§ 1131, 7105 (West 2002).

3.  Residuals of trench mouth were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
provided in March 2006 as the United States Court of Appeals 
for Veterans Claims (Court) recognized the need for such 
notice that same month in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not given additional 
notice outlining what evidence would be new and material as 
is now required pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006); however, the Board finds that the veteran is not 
prejudiced by that lack of notice as his claims are reopened 
in this decision and addressed on the merits.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board in May 2006.  It appears that all known and 
available records relevant to the issues addressed here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

New and Material Evidence

In April 1976, the RO denied service connection for a low 
back disorder, finding that there was no evidence of a 
chronic disorder having its origin in service, and denied 
service connection for trench mouth, finding that there was 
no evidence of a dental disability shown during service.  The 
veteran was given notice of the denial of benefits sought, as 
well as his appellate rights, but elected not to appeal the 
rating decision.  As such, the decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claims.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which, when considered by itself or with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in April 1976.  

The evidence of record in April 1976 included only the 
veteran's service medical records and his July 1975 
application for VA compensation benefits.  The service 
medical records showed complaints of a dull ache in the flank 
in January 1961 with a diagnostic assessment of muscular 
sprain.  The service medical records also showed no 
disability found upon discharge examination in September 
1961.

Since the 1976 rating decision, VA has obtained service 
medical records showing treatment for sore gums in November 
1959 and for several months thereafter.  The record also 
shows current treatment for cervical spine stenosis, 
spondylolisthesis, and hypertrophy.  A fellow serviceman 
submitted a statement in March 2006 reflecting his 
recollection of the veteran injuring his back in a severe 
storm during service.  And, the veteran credibly testified 
before the Board in May 2006 that he injured his back during 
service and has current problems with his neck that he 
believes are due to that injury.  The veteran also stated 
that he had had no problems with his lower teeth since 
service, but had all of his upper teeth removed in 
approximately 1990.  He testified that he did not have any 
current mouth or dental disability.

Given the evidence as outlined above, the Board finds that 
the evidence received since April 1976 is both new and 
material as it relates to the claims of entitlement to 
service connection for a back disability and trench mouth.  
Specifically, the newly obtained service medical records show 
treatment for gum complaints during service and this relates 
to the unestablished fact of whether the veteran had a gum 
disability during service.  Also, the newly obtained 
statement from the veteran's fellow serviceman confirms that 
the veteran injured his back during service and the current 
treatment records show a chronic cervical spine disability.  
Thus, when the credibility of new evidence, including the 
veteran's testimony, is presumed as required by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), the Board finds the 
evidence to be new and material and the claims are reopened.

Service Connection

The Board notes that the claim of entitlement to service 
connection for a back disability will be discussed in the 
remand portion of this decision as additional development of 
the medical record is required to address that issue on the 
merits.

The veteran asserts that he had the worst case of trench 
mouth during service that his Navy dentist had ever seen.  He 
credibly testified before the Board that he did not have 
problems with his teeth or gums immediately following 
service, but had to have his upper teeth removed in 
approximately 1990.  The veteran testified that he advised 
his dentist that he had experienced gum problems thirty years 
earlier during service, but the dentist did not say that the 
problem in 1990 was a result of the in-service trench mouth.  
The veteran stated that he had not had any problems with his 
lower teeth since service and that he did not have any 
current problems with his teeth or gums.

Service medical records clearly show that the veteran was 
treated for sore and bleeding gums in 1959 and 1960.  Upon 
discharge from service in September 1961, however, there is 
no evidence of disability.  Consistent with the veteran's 
testimony, his treatment records do not show any current 
dental or gum disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Given the evidence as outlined above, the Board finds that 
there is no question that the veteran had treatment for a gum 
problem during service.  The Board fully accepts the 
veteran's testimony as credible that he was told that his gum 
problem was trench mouth.  Absent a current disability that 
is shown to be related to the in-service disability, however, 
VA compensation may not be awarded.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied). 

The veteran testified that he did not have any current 
problems with his teeth or gums and the treatment records do 
not show the existence of a current disability.  Therefore, 
notwithstanding the fact that the veteran had trench mouth 
during service, there is no disability for which compensation 
may be awarded.  Consequently, service connection for trench 
mouth is denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for trench mouth is 
reopened.

Service connection for trench mouth is denied.


REMAND

The record shows that the veteran was exposed to asbestos 
during his period of service on the U.S.S. Meredith in 1960.  
The veteran contends that as a result of that exposure, he 
developed scarring of the lungs.  There is no medical 
evidence of a connection between current medical findings and 
the veteran's history of asbestos exposure during service.  
As such, the Board finds that VA has a duty to further 
develop the medical record pursuant to 38 C.F.R. 
§ 3.159(c)(4) by scheduling the veteran for a medical 
examination and requesting that the examining physician 
render an opinion as to the etiology of any current lung 
disability.

The record also shows that the veteran injured his low back 
during service and that the veteran believes his currently 
diagnosed cervical spine disorders began as a consequence of 
the same event in which he injured his low back.  His 
testimony with respect to the injury during service is wholly 
credible and supported by a statement submitted by a fellow 
serviceman.  As such, the Board finds the evidence sufficient 
to show an in-service injury, however, the record is lacking 
in medical evidence to support the veteran's contentions that 
current complaints are related to such injury.  Accordingly, 
this claim must also be remanded to further develop the 
medical record under 38 C.F.R. § 3.159(c)(4).



Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of his complaints of 
neck and back pain.  The examiner should 
review the pertinent medical evidence in 
conjunction with examination of the 
veteran and specifically comment on the 
veteran's complaints of flank pain during 
service and his current complaints of 
cervical and thoracic spine pain; the 
examiner should comment on the veteran's 
post-service occupation as a plumber and 
the treatment note dated in February 2001 
showing pain referable to the cervical 
spine from a shoulder injury.  The 
examiner should then state whether it is 
at least as likely as not that any 
currently diagnosed spine disability is a 
result of injury sustained during 
service.  All opinions rendered must be 
supported by complete rationale.

2.  Schedule the veteran for examination 
by a physician familiar with asbestos-
related diseases.  Advise the examiner 
that the veteran was exposed to asbestos 
in 1960, and request that the examiner 
render all appropriate diagnoses.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed lung disability is a result of 
in-service asbestos exposure.  All 
opinions rendered must be supported by 
complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Jeff Martin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


